DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 8 and 19, 2021 has been entered.
3. The Action is responsive to the RCE filed February 19, 2021 and Remarks, Arguments and Amendments filed January 29, 2021. 
Foreign Priority
4. Applicant’s claim for the benefit of a prior-filed India Patent Application No.   201741014424, filed April 24, 2017, under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   
Allowable Subject Matter
5. In view of a thorough search and examination of the present application, and in light of the following:
The prosecution history;

An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.); 
Claims 1-22 are allowed.
                                            Reasons for Allowance
6. The following is the Examiner's statement of reasons for allowance:
In the Examiner's Final Office Actions of December 2, 2020, the rejections were made under 35 U.S.C. § 103 as being obvious and unpatentable over 
Wang et al.: “DISTRIBUTED COMPUTING SYSTEM WITH RESOURCE MANAGED DATABASE CLONING”, (United States Patent Application Publication US 20160217042 A1, filed January 12, 2016 and published July 28, 2016, hereafter “Wang”), in view of 
Smith et al.: “SYSTEM AND METHOD FOR BUILDING A POINT-IN-TIME SNTAPSHOT OF AN EYENTUALLY-CONSISTENT DATA STORE”, (United States Patent Application Publication US 2013/0218840 A1, filed Feb.17,2012 and published Aug. 22, 2013, hereafter “Smith”), and further in view of
Agarwala et al.: “SYSTEM AND METHODS FOR REMOVING OBSOLETE DATA IN A DISTRIBUTED SYSTEM OF HYBRID STORAGE AND COMPUTE NODES”, (United States Patent 9,448,927 B1, filed Dec. 19, 2013 and issued Sep.20,2016, hereafter “Agarwala”).



A further review of the claimed subject matter that is specifically limited to providing digital content through an object, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters, specifically related to a compactor separate from a processor performing read and write operations for a database or a data store, 

“a compactor separate from a processor performing read and write operations for a database or a data store based on user traffic, 
wherein the compactor is coupled to the processor via a bus that implements a bus standard for coupling the processor and peripherals devices, 
wherein the compactor performs a compaction algorithm that is separate from the read and write operations for the database or the data store based on the user traffic;
wherein the compactor is configured to:
receive a table to be compacted;
receive entries written in the table by the processor, each of the entries being associated with a timestamp indicating when they were respectively written;
identify, using a plurality of sort engines operating in parallel, the entries that were written last based on the timestamps;
mark, using a plurality of marker engines operating in parallel, older copies of the entries for deletion;
create, using the plurality of marker engines, tombstones for the older copies;
create a compacted table, including the entries that were last written, to be written to persistent storage; and
delete the tombstones and the entries associated with the tombstones.” 

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, and 16, respectively.
Claims (2-8 and 21-22), (10-15) and (17-20) are directly or indirectly dependent upon the independent claims 1, 9 and 16, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed are allowed.
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 6, 2021